DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2012/0080766 A1 to Chang et al., “Chang”, in view of U.S. Patent Application Publication Number 2010/0321518 A1 to Shinohara, “Shinohara”.
Regarding claim 1, Chang discloses an image sensor (e.g. red pixel of FIG. 7), comprising: 
a semiconductor substrate (402, ¶ [0032] including 410);

a second doped area (406 or 414, ¶ [0033]), disposed in the semiconductor substrate and over the first doped area (408), wherein the second doped region (406 or 414) comprises a second type dopant (p-type);
an isolation area (area of 412, ¶ [0033]), disposed in the semiconductor substrate and over the second doped area (406 or 414);
a photoelectric conversion area (428, ¶ [0033]), disposed in the semiconductor substrate surrounded by the isolation area; 
a gate structure (416, ¶ [0033]), surrounded by the isolation area (412) and disposed on the semiconductor substrate.
Although Chang shows wherein the first doped area (408), the second doped area (406 or 414), and the isolation area (412) laterally surround the photoelectric conversion area (428) in the cross-sectional view, Chang fails to clearly teach in sufficient detail wherein the first doped area (408), the second doped area (406 or 414), and the isolation area (412) are annular.  Additionally, although Chang shows a transfer gate (416) surrounded by the isolation area (412), Chang fails to show in sufficient detail the voltage conversion area of the transfer transistor.
Shinohara teaches an image sensor (similar to Chang in that Shinohara also increases the depth under the photodiode region, e.g. FIG. 1 REGION A, in order to allow for flow out of cross talk charge thereby decreasing blooming ¶ [0030]), and Shinohara teaches wherein an element isolation region (e.g. FIG. 7 “ELEMENT ISOLATION REGION”, FIG. 3) which includes a first doped area (102a, ¶ [0037]) and second doped area (103, ¶ [0025],[0036]) surround the photoelectric conversion layer (PD) and voltage conversion layer (FD in FIG. 3, ¶ [0027],[0029]) with an annular shape (in FIG. 7).
Chang with the isolation areas surrounding the photoelectric conversion region (PD) and voltage conversion area (FD) in an annular shape as taught by Shinohara in order to isolate from elements in all directions and decrease signal charge flowing into adjacent pixels (Shinohara ¶ [0025]-[0027],[0029],[0030],[0036],[0037]).
Examiner’s Note: the term “annular” is not expressly defined in Applicant’s specification and is therefore interpreted under the doctrine of broadest reasonable interpretation (BRI) since it has been held that pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004), MPEP 2111.  Therefore the term annular is interpreted generally as ring-shaped although not necessarily a circular ring, e.g. similar to Applicant’s FIG. 3.

Regarding claim 2, Chang in view of Shinohara yields the image sensor as claimed in claim 1, and Chang further teaches (e.g. FIG. 7) an isolation structure (412), disposed in the (annular in light of Shinohara) isolation area (area of 412) and over the second (annular in light of Shinohara) doped area (414).

Regarding claim 3, Chang in view of Shinohara yields the image sensor as claimed in claim 1, and Chang further teaches (e.g. FIG. 7) wherein the first (annular in light of Shinohara) doped area (408), the second (annular in light of Shinohara) doped area (406 or 414), and the (annular in light of Shinohara) isolation area (area of 412) overlap each other.

Chang in view of Shinohara yields the imager sensor as claimed in claim 1, and Chang further teaches wherein the photoelectric conversion area (428) comprises a photodiode (PD) (¶ [0033]).

Regarding claim 5, Chang in view of Shinohara yields the imager sensor as claimed in claim 1, and Shinohara further teaches wherein the voltage conversion area comprises a floating diffusion (FD) area (FD, ¶ [0027],[0036],[0037]).

Regarding claim 6, Chang discloses (e.g. red pixel of FIG. 7) a method (¶ [0002],[0009]) of manufacturing an image sensor, comprising:
forming a first doped area (408, ¶ [0033]) in a semiconductor substrate (402, ¶ [0032] including 410), wherein the first doped area comprises a first dopant (n-type);
forming a second doped area (406 or 414, ¶ [0033]) in the semiconductor substrate, wherein the second doped area comprises a second type dopant (p-type);
forming an isolation area (area of 412, ¶ [0033]) in the semiconductor substrate;
forming a gate structure (416, ¶ [0033]) on the semiconductor substrate;
forming a photoelectric conversion area (428, ¶ [0033]) in the semiconductor substrate; and
wherein the photoelectric conversion area (428) is surrounded by the isolation area (area of 412).
Although Chang shows wherein the first doped area (408), the second doped area (406 or 414), and the isolation area (412) laterally surround the photoelectric conversion area (428) in the cross-sectional view, Chang fails to teach in sufficient detail wherein the first doped area (408), the second doped area (406 or 412), and the isolation area (412) are annular.  Additionally, although Chang clearly Chang fails to clearly show the voltage conversion area of the transfer transistor.
Shinohara teaches an image sensor (similar to Chang in that Shinohara also increases the depth under the photodiode region, e.g. FIG. 1 REGION A, in order to allow for flow out of cross talk charge thereby decreasing blooming ¶ [0030]), and Shinohara teaches wherein an element isolation region (e.g. FIG. 7 “ELEMENT ISOLATION REGION”, FIG. 3) which includes a first doped area (102a, ¶ [0037]) and second doped area (103, ¶ [0025],[0036]) surround the photoelectric conversion layer (PD) and voltage conversion layer (FD in FIG. 3, ¶ [0027],[0029]) with an annular shape (in FIG. 7).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Chang with the isolation areas surrounding the photoelectric conversion region (PD) and voltage conversion area (FD) in an annular shape as taught by Shinohara in order to isolate from elements in all directions and decrease signal charge flowing into adjacent pixels (Shinohara ¶ [0025]-[0027],[0029],[0030],[0036],[0037]).

Regarding claim 7, Chang in view of Shinohara yields the method as claimed in claim 6, and Chang further teaches (e.g. FIG. 7) forming an isolation structure (412) in the (annular in light of Shinohara) isolation area (area of 412).

Regarding claim 8, Chang in view of Shinohara yields the method as claimed in claim 6, and Chang in view of Shinohara further yields wherein the first (annular in light of Shinohara) doped area (Chang 408), the second (annular in light of Shinohara) doped area (Chang 406 or 414), and the (annular in light of Shinohara) isolation layer (Chang 412) overlap each other.

Chang discloses (e.g. red pixel of FIG. 7) a method (¶ [0002],[0009]) of manufacturing an image sensor, comprising:
forming an annular isolation area (upper portion of epitaxy layer 404, ¶ [0033]) in a semiconductor substrate;
forming a trench area (inherent forming trench for shallow trench isolation (STI) 412, ¶ [0033]) in the isolation area;
forming a first doped area (408, ¶ [0033]) in the semiconductor substrate, where the first doped area comprises a first type dopant (n-type);
forming a second doped area (406 or 414, ¶ [0033]) in the semiconductor substrate, wherein the second doped area comprises a second type dopant (p-type);
forming an isolation structure (filling STI 412, ¶ [0033]) in the trench area;
forming a gate structure (416, ¶ [0033]) on the semiconductor substrate;
forming a photoelectric conversion area (428, ¶ [0033]) in the semiconductor substrate.
Although Chang shows wherein the first doped area (408), the second doped area (406 or 414), and the isolation area (412) laterally surround the photoelectric conversion area (428) in the cross-sectional view, Chang fails to clearly teach wherein the first doped area (408), the second doped area (406 or 414), and the isolation area (412) are annular.  Additionally, although Chang clearly shows a transfer gate (416) surrounded by the isolation area, Chang fails to clearly show the voltage conversion area of the transfer transistor.
Shinohara teaches an image sensor (similar to Chang in that Shinohara also increases the depth under the photodiode region, e.g. FIG. 1 REGION A, in order to allow for flow out of cross talk charge thereby decreasing blooming ¶ [0030]), and Shinohara teaches wherein an element isolation region (e.g. FIG. 7 “ELEMENT ISOLATION REGION”, FIG. 3) which includes a first doped area (102a, ¶ [0037]) and 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Chang with the isolation areas surrounding the photoelectric conversion region (PD) and voltage conversion area (FD) in an annular shape as taught by Shinohara in order to isolate from elements in all directions and decrease signal charge flowing into adjacent pixels (Shinohara ¶ [0025]-[0027],[0029],[0030],[0036],[0037]).
Examiner’s Note: it has been held in Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) where although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order, MPEP 2111.01.  In claim 9 for example, although line 3 recites forming a trench are in the annular isolation layer and line 8 recites forming the isolation structure in the trench area with lines 4-7 involve forming the first and second annular doped areas, claim 9 as currently written does not require as a matter of logic or grammar that filling the trench occur after forming the doped areas.

Regarding claim 10, Chang in view of Shinohara yields the method as claimed in claim 9, and Chang in view of Shinohara further yields wherein the first (annular in light of Shinohara) doped area (Chang 408), the second (annular in light of Shinohara) doped area (Chang 406 or 414), and the (annular in light of Shinohara) insulation area (Chang 412) overlap each other.3


Conclusion
: 
U.S. Patent Application Publication Number 2013/0153976 A1 to Honjo; 
U.S. Patent Application Publication Number 2007/0075338 A1 to Park et al.; 
U.S. Patent Application Publication Number 2012/0235212 A1 to Chen et al.; 
U.S. Patent Application Publication Number 2018/0182793 A1 to Inui et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/               Primary Examiner, Art Unit 2891